DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 6th, 2021 has been entered. Claims 1 – 19 are pending in the application. 

Drawings
The drawings filed on January 6th, 2021 and February 12th, 2019 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 – 7 and 11 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over De Barsy (US 2012/0160383) in view of Piffard (US 2013/0153100).
Regarding claim 1, De Barsy teaches a tire tread (ref. #7) comprising: a middle rib (ref. #12) formed by two circumferential main grooves extending along a tire circumferential direction (Fig. 1a); a first shoulder rib disposed axially outward from the middle rib and one of the circumferential main grooves (Fig. 1a); and a second shoulder rib disposed axially outward from the center rib and the other of the two circumferential main grooves (Fig. 1a), the middle rib having a plurality of sipes (ref. #13) inclined oppositely with respect to a tire rotational direction such that the sipes extend farther away from a rotational axis of the tire tread as the sipes extend 
Yet, in a similar field of endeavor, Piffard teaches a tire comprising a tread with improved wet traction (Abstract). This tire tread includes a row of circumferentially extending tread elements having chamfers at trailing edges of the tread elements, without chamfers at leading edges of the tread elements (Para. 19; Para. 51; Fig. 5).
Thus, it would have been obvious to one of ordinary skill in the art at the time to modify a rib taught by De Barsy to include chamfers only at the trailing edge, as taught by Piffard. One would be motivated to make this modification to optimize the coefficient of wet breaking friction (Para. 51).
Regarding claims 5 – 7, De Barsy in view of Piffard teaches the invention disclosed in claim 1, as described above. Furthermore, De Barsy teaches that the sipes extend at an angle between 5° and 35° (Para. 31) in the radial direction, which anticipates the claimed ranges disclosed in the instant claims.
Regarding claims 11 – 13, De Barsy in view of Piffard teaches the invention disclosed in claim 1, as described above. Furthermore, De Barsy discloses that the depth of the sipe needs to be within certain ranges to optimize the stability and performance of the tread (Para. 10, Para. 11 Para. 15). So, it would have been obvious to a person having ordinary skill in the art at the time of the invention to specify the depth of the sipes as outlined in the instant claims, for the purpose of optimizing the stability and performance of the tread, as taught by De Barsy. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claims 14 – 16, De Barsy in view of Piffard teaches the invention disclosed in claim 1, as described above. Furthermore, Guillermou teaches the sipes with a radially upper part and a radially lower part (Fig. 5), with the chamfers comprising an entire wall of one wall of the .

Claims 2 – 4, 8 – 10 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over De Barsy and Piffard as applied to claim 1 above, and further in view of Guillermou (US 2013/0206298).
Regarding claims 2 – 4, De Barsy in view of Piffard teaches the invention disclosed in claim 1, as described above. However, these references don’t explicitly teach the chamfers extending within the ranges in the instant claim. 
Yet, in a similar field of endeavor, Guillermou teaches a tire tread (ref. #11) comprising circumferential grooves (ref. #15) that separate raised circumferential tread elements (ref. #21). These tread elements have a plurality of sipes (ref. #19) inclined oppositely with respect to a tire rotational direction (Fig. 2), with chamfers (ref. #29) at trailing edges of the tread elements (Fig. 6; Para. 87). Furthermore, Guillermou teaches the angle of the chamfer needs to be within a certain range to optimize the rigidity of the blocks and optimize the operation of the tread (Para. 42). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify the angle of the chamfers as outlined in the instant claims, for the purpose of optimizing the operation of the tread, as taught by Guillermou. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claims 8 – 10, De Barsy in view of Piffard teaches the invention disclosed in claim 1, as described above. However, these references don’t explicitly teach axial width of the middle rib. 
Yet, in a similar field of endeavor, Guillermou teaches a tire tread (ref. #11) comprising circumferential grooves (ref. #15) that separate raised circumferential tread elements (ref. 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify the width of the middle ribs as outlined in the instant claims, as taught by Guillermou. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claims 17 – 19, De Barsy in view of Piffard teaches the invention disclosed in claim 1, as described above. However, these references don’t explicitly teach the circumferential width of a radially lower part. 
Yet, in a similar field of endeavor, Guillermou teaches a tire tread (ref. #11) comprising circumferential grooves (ref. #15) that separate raised circumferential tread elements (ref. #21). These tread elements have a plurality of sipes (ref. #19) inclined oppositely with respect to a tire rotational direction (Fig. 2), with chamfers (ref. #29) at trailing edges of the tread elements (Fig. 6; Para. 87). Furthermore, Guillermou teaches the sipes with a radially upper part (ref. #29) and a radially lower part (ref. #25) (Fig. 4), the radially lower part having a uniform circumferential width of about 1.00 mm (Para. 89)
It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify the width of the radially lower part outlined in the instant claims, as taught by Guillermou. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743